DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7-14, 16-18, 20, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 5612530) in view of Bridgelall et al. (US 5861615).
Re claim 1, Sanders et al. teaches a barcode reader (30+114+120) including:
	A barcode reader enclosure with a top and front and bottom portion (FIG. 4);
	A barcode reader base including a curved base surface, the bottom portion of the barcode reader enclosure being mechanically coupled to the barcode reader base (base 114 couples at 118);
	A stand including a platform (stand 120 includes a platform via the surface of the trench in 120 or alternatively the bottom surface of 120 facing towards 120) and a wall extending from the platform in a generally upward direction (walls extending upward around center aperture/ from platform as per FIG. 5 or the walls of the center protrusion/opening itself  or alternatively when the platform is the bottom surface of 120 the walls are the circumferential vertical walls of 120), the wall is at least partially ahead of the front portion of the barcode reader (the wall can be the wall of the trench/ center protrusion or alternatively the wall can be circumferential wall of the perimeter of 120, both of which are at least partially ahead when the reader is rotated/ tilted),  the barcode reader base being mechanically coupled to the stand such that the barcode reader is rotatable relative to the stand (FIG. 5 wherein the reader rotates at 120 which enables rotation about a vertical axis), wherein the base is rotatable within a rotation plane having a normal vector normal to a plane formed by an upper side of the platform (rotation about a vertical axis has a rotation within the x-y rotation plane/ plane parallel to 122, wherein when the rotation plane is the xy plane, a normal to the xy plane is normal to the platform such as when an upper side of the platform is either the top of the platform when the platform is defined by the trench in 120 and hence the top of the trench surface or when the platform is the bottom of 120 all together/ bottom surface of element 120 facing 122);
	Wherein the barcode reader base (114) is coupled to the platform via a mechanical linkage including a resilient finger having a protrusion (while silent the tabs in FIG. 5 are interpreted to couple the base 114 to the platform (trench or underside of 120) as the tabs are interpreted to couple to 120 which is connected to/ part of the platform and would have been obvious to be a resilient finger in order to secure/ as known in the art such similar to the coupling of  118 into the wall and to the reader housing); 
Wherein the normal vector passes through a center of the protrusion (a normal to the platform is a normal to the xy plane and thus a normal to the xy plane can pass through a center of the protrusion of the tab as the linkage is seen in FIG. 5, as a normal parallel to the axis of rotation of FIG. 5 can pass through the center of the tab); and 
	Wherein the mechanical linkage cooperates with the wall of the stand to restrict relative translational movement between the reader and the stand (the linkage connects to the wall of the stand, and there is a restriction of relative translational movement as per FIG. 5 wherein the tabs secure the base and reader itself to 120 and thus prevent translational motion due to being secured).
	Bridgelall et al. at FIG. 2B shows an example of the mechanical linkage with resilient finger with protrusion engaging a linkage opening.
It would have been obvious to combine the teachings to use such conventional teachings of resilient members with protrusions engaging openings for selectively securing and removing.  
Re the limitation that the stand is at least partially ahead of the front portion (and the barcode reader has a front portion) of the barcode reader enclosure, the Examiner notes that “partially ahead” is not defined with a specific reference point.  Therefore, the stand can be partially ahead (at least partially) of the reader enclosure, when one of the walls is closer to the point of reference than the body of the enclosure for example. The front portion of the reader can be interpreted as the front (as opposed to the rear). For example, the wall is at least partially ahead of the front portion of the barcode reader such as when the barcode reader is tilted forward/ backwards.
Though 120 is not described as having a planar bottom surface as used in an alternative interpretation above (underside), the Examiner notes that it would have been obvious to do so for stability/ security, realizing there is a hole in the center).
	Re claim 5, the finger is carried by one of the base or platform (FIG. 5).
Re claim 7, the Examiner has interpreted that 122 is a display surface and thus as 120 connects to 122 a mounting  mechanism such as at the center opening is interpreted as used to secure.   
Re claim 8, the disengaging member is interpreted as the end/ curved portion of the tab of FIG. 5 which one can use to engage/ disengage via frictional/ resilient means.
Re claim 9, the disengaging member is interpreted as the protrusion at the end of the curved portion.
Re claim 10, the Examiner has interpreted that the “wall” can be interpreted as the perimeter of the opening on 120 in FIG. 5, as such a wall is interpreted as having an opening that can accommodate a connection cable of the reader (is larger than the cable), as the claim is claiming the size of the opening structurally met by the art.
Re claim 11, as the wall has a gap/ space in the middle where the opening is (FIG. 5) this is interpreted as an opening to receive the base.  
Re claim 12, Sanders et al. teaches an accessory base comprising:
A platform including a perimeter (platform of 114);
A wall extending upward from the platform about the perimeter (wall at 116);
A mechanical linkage formed by the platform including a resilient finger component having a protrusion extending therefrom (118 extending from 116 of 114);
Wherein the mechanical linkage is adapted to exert an urging force on a portion of the reader to position the reader against the wall of the base (the reader is indirectly secure against the walls via trunnions 118).
Bridgelall et al. teaches the mechanical linkage as discussed above re claim 1, as an obvious expedient for securing.
Re the limitation “about an axis normal to a plane formed by an upper surface of the  platform”, the side walls at 116 including semicircular portion at the top, are semicircular about an axis normal to a plane formed by an upper side of the platform such as at 154, because a plane formed by top portion such at 154 can be a plane in the yz plane (into and out of page) which the trunnion 118 is normal to such a plane.  
Re the limitation that the wall is semicircular about this axis, FIG. 5 shows the semicircular.  For example, the barcode reader rotates about an axis defined by 118, but also rotates about an axis connecting the top and bottom of the barcode reader, so up and down relative to the platform is an axis the reader rotates about because relative to that axis, the position does change.  
Re claim 13, the trunnions at 118 are interpreted as angled sidewalls.
Re claim 14, The Examiner notes that it would have been obvious for the opening which the trunnions engage have sidewalls (the opening has a defined width) in order to secure the trunnions.  As such it would have been obvious that these are a rotational limiter which limits rotation between the reader and the stand 120, since the stand 120 rotates together with 114 and thus there is not relative rotation between 114 and 120.
 Re claim 16, FIG. 5 shows a mounting mechanism as discussed above.
Re claim 17, the tabs at the middle of 114 are interpreted as a disengaging member to decouple the barcode reader from 120/122 (stand).
Re claim 18, as discussed above re claim 17, the curved ends are interpreted as the disengaging member on a resilient finger component. 
Re claim 20, the limitation have been discussed above re claims 1 and 12.  The reader base is at 114.  The stand is such as at 120  with a curved surface such as holding 154 which is curved relative to the ground.  The reader is coupled to the base at 118.  The stand is at 120 and includes a curved wall such as formed in the middle around the opening, and the stand is curved on its perimeter as well and on its top.    Re the limitation that the curved base surface of the reader base and the curved wall of the stand are nested with a 5mm clearance or less, the Examiner notes that as the elements 116, 120, and 122 are connected together, it would have been obvious to have a 5mm clearance between the curved wall at 154 and the top of the center opening on 120, in order for there to be compact form factor and rigidity.  Re the based coupled to the platform this has been discussed above via the tabs (mechanical linkage having a resilient finger with protrusion at its end (J-flare at the tab bottom), the tab is carried by the base.  Bridgelall et al. teaches that the resilient finger is parallel to an upper surface with a protrusion perpendicular to the finger carried by the base as an angled sidewall to engage an opening.  The protrusion having an angled sidewall is the j-shaped angled piece of the tab. It rotatable engages a linkage opening in the at the tab engages an linkage opening and is sued to secure for rotation of the device around a vertical axis of rotation.  The upper surface can be interpreted as the inside side walls at 120 that surround the opening and the protrusion of the tab is generally perpendicular to such a wall.  
Re claim 24, the structure of the linkage and wall prevent translational movement as the movement is forward and backwards and not side to side.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al./ Bridgelall et al, as discussed above, in view of Berentzen et al. (US d493802) and Kumagi et al. (US 6216953).
The teachings of Sanders et al./ Bridgelall et al. have been discussed above but is silent to the opening in the wall.
Berentzen et al. teaches opening in a wall, wherein the linkage is provided to hold a support to pivot the barcode reader instead of fixing directly to the barcode reader itself and.  Berentzen et al. teaches cord openings in the walls (FIG. 1+).  It would have been obvious such a stand permits rotation given the stand structure, clearances below the walls, as known in the art.
Nonetheless, Kumagi et al. teaches such limitations (abstract+ and FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to secure the barcode reader against the walls of the base for securing, while enabling easy removal of the reader from the holder, as opposed to securing it directly as per Sanders et al., for more convenience (rotation).
Claims 1, 3, 20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al. (US 20050224583).
Tamburrini teaches 
Re claim 1, a barcode reader 300 including a reader enclosure with top and bottom portions and the recited front portion (FIG. 5);
A barcode reader base including a curved base surface, the bottom portion of the barcode reader enclosure being mechanically coupled to the barcode reader base (base at 526 mechanically couples to the enclosure);
A stand including a platform and a wall extending from the platform in a generally upward direction (the elements under 526 which can separately can be interpreted as having a platform and wall as recited), the reader base (526) mechanically coupled to the stand such that the reader is rotatable relative to the stand (526 rotates relative to the elements under 526), the rotation axis is vertical and thus is normal to a plane of the platform, the platform being in FIG. 15 below 526;
Wherein the barcode reader base is coupled to the platform via a mechanical linkage including a resilient finger having a protrusion (at 520, this mechanical member is interpreted as a finger, and though silent, there is threading as it narrows, which are interpreted as a protrusion a protrusion, as such would have been obvious for tapering of the mechanical member to secure it in the recess), and
The linkage cooperates with the wall of the stand to restrict translational movement between the reader and stand (while there is rotation, there is not translational side to side movement).  
Re the  limitation that the stand is at least partially ahead of the front of the reader enclosure, as the stand surrounds it is interpreted as at least partially ahead as it is outside the enclosure perimeter due to is bulbous/ extending shape at the front surface.
Re the newly added limitation that the base is rotatable within a plane having a normal that is normal to a plane formed by an upper side of the platform, the barcode reader base is rotatable around the vertical axis (z direction), which is rotation in the xy plane.  A normal to the xy plane is normal to a plane formed by the upper side of the platform because the platform forms the xy plane.  This normal passes through a center of the protrusion at 520. 
Re claim 3, the linkage opening at 520 is engaged by the tapered member (FIG. 15).
Re claim 20, the limitations have been discussed above re claim 3.  When the barcode enclosure is attached by being inserted into 526 (base) the resilient finger with protrusion is interpreted as at 520, is interpreted as being near either the base surface at 526 or curved reader itself.   A resilient finger “component” is interpreted as one of the sections/ coils at 520 which appears parallel to a top surface of the platform. The bottom section/ coil at 520 is interpreted as extending perpendicular from the end of the component above it.    Though silent to 5mm, the Examiner notes that it would have been obvious to have a less than 5mm spacing since it has been held that discovering an optimum value/ range of a result effective variable involves only routine skill in the art, especially when the general conditions are disclosed/ taught, such as the proximal relationship.  5mm or less would have been obvious for overall compactness/ size and rigidity. The bottom section of 520 is angled like a sidewall.  
Re claim 24, the linkage cooperate with the wall of the stand to restrict translational movement as the linkage enters at 520 which is formed by angled walls. 
Re claim 25, the curved base surface is convex when viewed from below and the curved wall of the stand is generally concave when viewed from below the opening 520.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamburrini et al., as discussed above, in view of Hong (US 5978211).
Re claim 4, though silent to a detent to limit rotation, Hong teaches a fixed projection in an opening to limit rotation angle.
Prior to the effective filing date it would have been obvious to combine the teachings to limit rotation angles.
Claim(s) 12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (US 20160236493).
Re claim 12, Lyman et al. teaches a stand comprising a platform including a perimeter such as the bottom in FIG. 5B.  Lyman et al. teaches a wall extending upward from the platform being semicircular about an axis normal to a plane formed by an upper side of the platform (FIG. 1A shows a curve in the front that is semicircular about an axis normal to plane vertical to the surface of FIG. 1A).  Lyman et al. teaches a resilient finger component formed by the platform with protrusion such as FIG. 5C at 140A+).  The Examiner notes that that the base being “for a barcode reader”  is a matter of intended use. As the base has the resilient fingers it is operable to exert an urging force on a barcode reader having a corresponding engaging means.  FIG. 1A shows the wall goes all around the perimeter of the cradle, and thus the linkage keeps the electronic device against the wall.  While the curved section of the wall does not appear to teach it is pressing against the device, the rest of the wall is in contact with the device (FIG. 4).  Nonetheless, having a different curved shape or section as semicircular would have been an obvious matter of design variation.  Even further, the curved sides of the wall, such as to the left of 140a and right of 140b, would have been obvious to be semicircular such as for design variation, aesthetics, ease to handle, etc.
Re claim 16, the Examiner notes that a “display surface” has not been specifically defined, and therefore a surface such as 295 is interpreted to read on such limitations.  Paragraph [0115]+ teaches mounting on surfaces, interpreted as display surfaces, such as they display the device.
Re claim 17, 593 are interpreted as disengaging members.  Alternatively, portions of 140 can be interpreted as for engaging and disengaging.
Re claim 18, the portion of 140 can be interpreted to include disengaging as it is for engaging and disengaging.
Re claim 19, FIG. 5C shows openings on a side such as for a connection.  The Examiner notes that the claim is drawn to a base, not to a system with a base and a barcode reader.


Response to Arguments
Applicant’s arguments have been considered, but are not persuasive.  The Examiner has clarified his rejections above re the rejections of Sanders et al. and Bridgelall et al., and Tamburrini et al. as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2876